Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 do not show on the amendment filed on 12/30/20 as withdrawn.  Claims 10-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group. 

Response to Arguments
Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive.
	The Applicant’s representative only added limitations describing the substrate that are similar to the characteristics of the Kaplan reference.  For example, col. 7, lines 20-36 and col. 9, lines 48-50 discloses the same lightweight reticulated open cell foam made of carbon.  
	Regarding the second layer, the Applicant representative discloses the intermediate layers do not disclose a description or suggestion that can be made biocompatible.  The Examiner disagrees with the above statement because it is inherent that those intermediate layers can also be made of tantalum because the whole device is related to a tantalum open cell implant.  As shown in col. 7, lines 48-57, the multiple films are intended to improve the structural integrity of the carbon foam substrate.  Therefore, the device is capable of using multiple layers/films of tantalum depending on the utility of the implant.  If the implant requires withstanding higher amount of loads, then the device is capable of having multiple layers of tantalum, as shown in col. 9, lines 52-54.
	Regarding lines 54-60 of column 9, those lines are referring to other aspect of the invention and not to the additional layers covering the carbon substrate.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan US Patent 5,282,861.
NOTE: the Examiner interpreted the word: monolithic as a constant surface covering the substrate (see paragraph 0033 disclosing the term monolithic as a single layer) and the Examiner is using the crystalline microstructure instead of the amorphous.  The claim only require one of the microstructures.
	Kaplan discloses an implant comprising a substrate having a reticulated open cell substrate comprising a lightweight substantially rigid foam carbonaceous material (see col. 7, lines 20-25; and claim 1).  The monolithic layer comprising a biocompatible metallic material (106, col. 8, lines 3-6), the biocompatible metallic material comprising a crystalline microstructure contacting the substrate.  A second layer (see col. 7, lines 48-51 disclosing thin films (in plural); col. 9, lines 52-54) comprising a second biocompatible metallic material joined to the monolithic layer.
	Regarding claims 2 and 5 see col. 8, lines 1-6 and Figures 1 and 2.
	Regarding claim 3, see col. 9, lines 48-50.
	Regarding claim 4, see Figure 3.

	Regarding claim 7, see col. 9, lines 52-54.
	Regarding claim 8, a comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product.  In re Fessman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974).  Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable.  In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964).  In an ex parte case, product-by-process claims are not construed as being limited to the product formed by the specific process recited.  In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan US Patent 5,282,861.
	Kaplan discloses the invention substantially as claimed.  However, Kaplan is silent regarding the maximum thickness of the first layer being greater than the maximum thickness of the second layer.	

	Therefore, it would have been an obvious matter of design choice to modify the Kaplan reference to obtain the invention as specified in claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        2/26/21